DISMISS and Opinion Filed May 7, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-18-00659-CV

               DELORIS PHILLIPS, Appellant
                           V.
   PORSHALA DANYEL PHILLIPS AND WILLIAM BRENT, Appellees

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-00541

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns

      We abated this appeal in November 2018 after appellant informed the Court

she had removed the action to federal district court. See 28 U.S.C. § 1446(d). Our

order abating the appeal provided that we would reinstate the appeal upon receipt of

a certified copy of an order on remand. See id. § 1447(c); Gonzalez v. Guilbot, 135

S.W.3d 533, 537-38 (Tex. 2010).

      In March 2021, having had no communication from the parties since the

abatement, we conducted an independent review of the Public Access to Court

Electronic Records (PACER) system and learned the federal district court had signed
an order closing the case in late 2018. We reinstated the appeal on March 29 and

directed appellant to file, no later than April 8, 2021, a letter showing cause as to

why the appeal should not be dismissed for want of prosecution or failure to respond

to a Court order or notice. See TEX. R. APP. P. 42.3(b),(c). To date, appellant has

not responded. Accordingly, as no activity has occurred in the appeal in over two

years, we dismiss the appeal. See id. 42.3(b),(c).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE



180659F.P05




                                        –2–
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

DELORIS PHILLIPS, Appellant                On Appeal from the 254th Judicial
                                           District Court, Dallas County, Texas
No. 05-18-00659-CV        V.               Trial Court Cause No. DF-18-00541.
                                           Opinion delivered by Chief Justice
PORSHALA DANYEL PHILLIPS                   Burns. Justices Molberg and Smith
AND WILLIAM BRENT, Appellees               participating.

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered May 7, 2021.




                                     –3–